Filed Pursuant to Rule 424(b)(3) Registration No. 333-156442 Subject to Completion, dated November 16, 2011 Preliminary Prospectus Supplement (To Prospectus dated December 23, 2008) Rockwell Collins, Inc. $ % Notes due 2021 The notes will bear interest at the rate of % per year. Interest on the notes is payable on and of each year, beginning , 2012. The notes will mature on , 2021. Prior to maturity, we may redeem any or all of the notes at the applicable redemption price described in this prospectus supplement. If a change of control triggering event (as defined herein) occurs, each holder of notes may require us to repurchase some or all of its notes at a purchase price equal to 101% of the principal amount of the notes, plus accrued interest. Interest will accrue from November , 2011. The notes will be senior unsecured obligations of our company and will rank equally with all of our other senior unsecured indebtedness from time to time outstanding. We do not intend to apply for listing of the notes on any national securities exchange. Currently, there is no public market for the notes. See “Risk factors” beginning on page S-5 of this prospectus supplement and as incorporated by reference in the accompanying prospectus to read about important factors you should consider before buying the notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes, or determined if this prospectus supplement or the accompanying prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Per Note Total Public offering price (1) % $ Underwriting discount % $ Proceeds, before expenses, to us (1) % $ (1) Plus accrued interest from November , 2011, if settlement occurs after that date The underwriters expect to deliver the notes through the book-entry delivery system of The Depository Trust Company and its participants, including Euroclear Bank S.A./N.V., as operator of the Euroclear System, and Clearstream Banking, société anonyme, to the purchasers on or about November , 2011. Joint Book-Running Managers BofA Merrill Lynch Citigroup Wells Fargo Securities November , 2011 We have not, and the underwriters have not, authorized any other person to provide you with information other than that contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and any free writing prospectus with respect to this offering filed by us with the Securities and Exchange Commission. We take no responsibility for, and can provide no assurance as to the reliability of, any other information. We are not, and the underwriters are not, making an offer to sell these notes in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus, any such free writing prospectus and documents incorporated by reference therein is accurate only as of their respective dates. Our business, financial condition, results of operations and prospects may have changed since those dates. Table of contents Prospectus Supplement Page About this document S-2 Cautionary statement S-2 Summary S-3 Risk factors S-5 Use of proceeds S-8 Capitalization S-8 Ratio of our earnings to fixed charges S-9 Description of the notes S-10 Material United States federal income and estate tax considerations S-19 Underwriting S-24 Validity of the notes S-26 Prospectus Page About this prospectus 1 Where you can find more information 2 Documents incorporated by reference 2 Cautionary statement 3 The company 4 Risk factors 4 Use of proceeds 4 Ratio ofour earnings to fixed charges 5 Description of debt securities 5 Description of capital stock 15 Description of the warrants 22 Plan of distribution 23 Validity of the securities 23 Experts 23 S-1 About this document This document consists of two parts. The first part is this prospectus supplement, which describes our offering of the notes and other matters relating to us. The second part, the accompanying prospectus, gives more general information about securities we may offer from time to time, some of which may not apply to the notes described in this prospectus supplement. If information in this prospectus supplement is inconsistent with the accompanying prospectus, this prospectus supplement will apply and will supersede the information in the accompanying prospectus. As used in this prospectus supplement, the terms “Rockwell Collins,” the “Company,” “we,” “us” and “our” refer to Rockwell Collins, Inc., its subsidiaries and its predecessors, unless the context indicates otherwise. Cautionary statement This prospectus supplement, the accompanying prospectus and the documents that are incorporated by reference in the accompanying prospectus, contain statements, including certain projections and business trends, that are forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those projected as a result of certain risks and uncertainties, including but not limited to the financial condition of our customers, including bankruptcies; the health of the global economy, including potential deterioration in economic and financial market conditions; the rate of recovery of the commercial aftermarket; the impacts of earthquakes or other natural disasters, including potential supply shortages and other economic impacts; cybersecurity threats, including the potential misappropriation of assets or other sensitive information, corruption of data or operational disruption; delays related to the award of domestic and international contracts; the continued support for military transformation and modernization programs; potential adverse impact of oil prices on the commercial aerospace industry; the impact of terrorist events on the commercial aerospace industry; potential declining defense budgets resulting from budget deficits in the U.S. and abroad; impact from the delay in the resolution of program funding in the 2012 U.S. defense budget; changes in domestic and foreign government spending, budgetary, procurement, and trade policies adverse to our businesses; market acceptance of our new and existing technologies, products and services; reliability of and customer satisfaction with our products and services; favorable outcomes on or potential cancellation or restructuring of contracts, orders or program priorities by our customers; recruitment and retention of qualified personnel; regulatory restrictions on air travel due to environmental concerns; effective negotiation of collective bargaining agreements by us and our customers; performance of our customers and subcontractors; risks inherent in development and fixed-price contracts, particularly the risk of cost overruns; risk of significant reduction to air travel or aircraft capacity beyond our forecasts; our ability to execute to our internal performance plans such as our productivity and quality improvements and cost reduction initiatives; achievement of our acquisition and related integration plans; continuing to maintain our planned effective tax rates; our ability to develop contract compliant systems and products on schedule and within anticipated cost estimates; risk of fines and penalties related to noncompliance with laws and regulations, including export control and environmental regulations; risk of asset impairments; our ability to win new business and convert those orders to sales within the fiscal year in accordance with our annual operating plan; and the uncertainties of the outcome of lawsuits, claims and legal proceedings, as well as other risks and uncertainties, including but not limited to those detailed herein and from time to time in our Securities and Exchange Commission filings. These forward-looking statements are made only as of the respective dates on which they were made and we assume no obligation to update any forward-looking statement. S-2 Summary This summary contains basic information about us and our offering of the notes. It does not contain all the information that may be important to you. You should read the following summary together with the more detailed information and financial statements and notes to the financial statements contained elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus. The Company We are a leader in the design, production and support of communications and aviation electronics for commercial and military customers worldwide. While our products and systems are primarily focused on aviation applications, our Government Systems business also offers products and systems for ground and shipboard applications. The integrated system solutions and products we provide to our served markets are oriented around a set of core competencies: communications, navigation, automated flight control, displays/surveillance, simulation and training, integrated electronics and information management systems. We also provide a wide range of services and support to our customers through a worldwide network of service centers, including equipment repair and overhaul, service parts, field service engineering, training, technical information services and aftermarket used equipment sales. The structure of our business allows us to leverage these core competencies across markets and applications so that we are able to bring high value solutions to customers while providing strong returns to shareowners. We operate in multiple countries and are headquartered in Cedar Rapids, Iowa. Our principal executive offices are located at 400 Collins Road NE, Cedar Rapids, Iowa 52498, and our telephone number is (319) 295-1000. The offering Securities Offered $aggregate principal amount of% notes due 2021 (the “notes”). Maturity Date , 2021. Interest Interest will accrue on the notes from November, 2011 at the rate set forth on the cover of this prospectus supplement and will be payable onandof each year, beginning, 2012. Optional Redemption At our option, we may redeem the notes at any time prior to, 2021 (three months prior to the maturity date of the notes), in whole or in part, at the redemption price described under the heading “Description of the notes—Optional redemption” in this prospectus supplement, plus any accrued and unpaid interest on the notes being redeemed to the redemption date. At our option, we may redeem the notes at any time on or after, 2021 (three months prior to the maturity date of the notes), in whole or in part, at a redemption price equal to 100% of the principal amount of the notes being redeemed, plus any accrued and unpaid interest on the notes being redeemed to the redemption date. Offer to Repurchase Upon Change of Control Triggering Event Upon a change of control triggering event, unless we have exercised our right to redeem the notes, we will be required to make an offer to repurchase your notes at a price equal to 101% of the principal amount of the notes repurchased plus accrued and unpaid interest, if any, on the notes repurchased. See “Description of the notes—Offer to repurchase upon a change of control triggering event” in this prospectus supplement. S-3 Ranking The notes: are unsecured; rank equally with all existing and future unsecured and unsubordinated debt; are senior to any future subordinated debt; are effectively junior to any secured debt to the extent of the assets securing that debt; and are structurally subordinated to debt and other liabilities of our subsidiaries. Covenants We will issue the notes under an indenture containing covenants for your benefit. These covenants require us to satisfy certain conditions in order to: incur debt secured by liens; engage in sale/leaseback transactions; or merge or consolidate with another entity or transfer substantially all of our assets to another person. For a more detailed discussion of these covenants, see “Description of debt securities—Certain covenants” in the accompanying prospectus. Use of Proceeds We estimate that we will receive net proceeds from this offering of approximately $million, after deducting the underwriting discount and other estimated offering expenses payable by us. We intend to use the net proceeds from this offering to repurchase shares of our common stock, which may include an accelerated share repurchase program, and for other general corporate purposes, which may include repayment of our commercial paper and other debt, acquisitions, investments, additions to working capital, capital expenditures and advances to or investments in our subsidiaries. Net proceeds may be temporarily invested before use. Further Issues We may from time to time create and issue further notes ranking equally and ratably with the notes, so that these further notes will be consolidated and form a single series with the notes and have the same terms as to status, redemption or otherwise as the notes. Risk Factors See “Risk factors” beginning on page S-5 of this prospectus supplement to read about important factors you should consider before buying the notes. S-4 Risk factors You should carefully consider the following risk factors and the information under the heading “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended September 30, 2011, which is incorporated by reference in the accompanying prospectus, as well as the other information included or incorporated by reference in this prospectus supplement and the accompanying prospectus, before making an investment decision. These risks are not intended as, and should not be construed as, an exhaustive list of relevant risk factors. There may be other risks that a prospective investor should consider that are relevant to the investor’s own particular circumstances or generally. Risks relating to the notes We are permitted to incur more debt, which may intensify the risks associated with our current leverage, including the risk that we will be unable to service our debt. The indenture governing the notes does not limit the amount of additional unsecured debt that we may incur. In addition, we currently maintain an unsecured revolving credit facility with a term ending in 2016 under which we may borrow up to $850 million, with options to further extend the term for up to two one-year periods and/or increase the aggregate principal amount up to $1.2 billion. Any indebtedness we incur under that credit facility will rank equally with the notes. If we incur additional debt, the risks associated with our leverage, including the risk that we will be unable to service our debt, will increase. The notes are structurally subordinated to the indebtedness and other liabilities of our subsidiaries and our ability to service our debt is dependent on the performance of our subsidiaries. The notes are our obligations exclusively and not of any of our subsidiaries. A portion of our operations is conducted through our subsidiaries. Our subsidiaries are separate legal entities that have no obligation to pay any amounts due under the notes or to make any funds available therefor, whether by dividends, loans or other payments. Moreover, our rights to receive assets of any subsidiary upon its liquidation or reorganization, and the ability of holders of the notes to benefit indirectly therefrom, will be effectively subordinated to the claims of creditors, including trade creditors, of that subsidiary. In addition, the indenture governing the notes does not contain any limitation on the amount of liabilities, such as trade payables, that may be incurred by our subsidiaries. The notes will be junior to the claims of any secured creditors, and if a default occurs, we may not have sufficient funds to fulfill our obligations under the notes. The notes are unsecured obligations, ranking equally with our other senior unsecured indebtedness and effectively junior to any secured indebtedness we may incur to the extent of the assets securing that indebtedness. As of September 30, 2011, we did not have any outstanding secured indebtedness, although the indenture governing the notes permits us to incur secured debt under specified circumstances. If we incur secured debt, our assets securing that indebtedness will be subject to claims by our secured creditors. In the event of our bankruptcy, insolvency, liquidation, reorganization, dissolution or other winding up, our assets that secure debt will be available to pay obligations on the notes only after all debt secured by those assets has been repaid in full. Holders of the notes will participate in any remaining assets ratably with all of our other unsecured and unsubordinated creditors, including trade creditors. If there are not sufficient assets remaining to pay all these creditors, then all or a portion of the notes then outstanding would remain unpaid. S-5 We intend to continue repurchasing our stock, which will reduce cash reserves available for repayment of the notes. We have repurchased, and expect to continue to repurchase, our common stock in the open market and in privately negotiated transactions. We intend to use the proceeds of the notes for additional share repurchases. These and any future purchases may be significant, and any purchase would reduce cash available to repay the notes. We have limited covenants in the indenture governing the notes. The indenture governing the notes contains limited covenants, including those restricting our ability and certain of our subsidiaries’ ability to create certain liens and enter into certain sale and leaseback transactions. The limitation on liens and limitation on sale and leaseback covenants contain exceptions that will allow us and our subsidiaries to incur liens with respect to material assets. See “Description of debt securities—Certain covenants” in the accompanying prospectus. In light of these exceptions, holders of the notes may be structurally or contractually subordinated to new lenders. The provisions in the indenture and the notes relating to change of control transactions will not necessarily protect you in the event of a highly leveraged transaction. The provisions contained in the indenture and the notes will not necessarily afford you protection in the event of a highly leveraged transaction that may adversely affect you, including a reorganization, restructuring, merger or other similar transaction involving us. These transactions may not involve a change in voting power or beneficial ownership or, even if they do, may not involve a change of the magnitude required under the definition of change of control triggering event in the notes as described under “Description of the notes—Offer to repurchase upon a change of control triggering event.” Except as described under “Description of the notes—Offer to repurchase upon a change of control triggering event,” the indenture and the notes do not contain provisions that permit the holders of the notes to require us to repurchase the notes in the event of a takeover, recapitalization or similar transaction. We may not be able to repurchase all of the notes upon a change of control triggering event. As described under “Description of the notes—Offer to repurchase upon a change of control triggering event,” we will be required to offer to repurchase the notes upon the occurrence of a change of control triggering event. We may not have sufficient funds to repurchase the notes for cash at that time or have the ability to arrange necessary financing on acceptable terms. In addition, the terms of our other debt agreements or applicable law may limit our ability to repurchase the notes for cash. There is no existing market for the notes. If one develops, it may not be liquid. There is currently no established market for the notes. We do not intend to apply for the notes to be listed on any securities exchange or to arrange for the notes to be quoted on any quotation system. The underwriters have advised us that they intend to make a market in the notes following the offering, as permitted by applicable laws and regulations. However, the underwriters have no obligation to make a market in the notes and they may discontinue any market making in the notes at any time at their sole discretion without notice. Accordingly, we cannot assure you that a liquid trading market will develop for the notes, that you will be able to sell your notes at a particular time or that the prices you receive when you sell will be favorable. Any trading markets for the notes that develop and any future trading prices of the notes may be affected by many factors, including: prevailing interest rates; our financial condition and results of operations; S-6 the then-current ratings assigned to the notes; the market for similar debt securities; the time remaining to the maturity of the notes; the outstanding amount of the notes; and the terms related to optional redemption of the notes. Ratings of the notes may change after issuance and affect the market price and marketability of the notes. We currently expect that, before they are issued, the notes will be rated by Fitch Ratings Ltd., Moody’s Investors Service Inc. and Standard & Poor’s Ratings Services. Those ratings are limited in scope, and do not address all material risks relating to an investment in the notes, but rather reflect only the view of each rating agency at the time the rating is issued. An explanation of the significance of the rating may be obtained from the applicable rating agency. We cannot provide assurances that the credit ratings will be issued or remain in effect or that the ratings will not be lowered, suspended or withdrawn entirely by the rating agencies. It is also possible that the ratings may be lowered in connection with future events, such as acquisitions. If rating agencies lower, suspend or withdraw the ratings, the market price or marketability of the notes may be adversely affected. In addition, any decline in the ratings of the notes may make it more difficult for us to raise capital on acceptable terms in order to repay the notes at maturity. S-7 Use of proceeds We estimate that we will receive net proceeds from this offering of approximately $million, after deducting the underwriting discount and other estimated offering expenses payable by us. We intend to use the net proceeds from this offering to repurchase shares of our common stock, which may include an accelerated share repurchase program, and for other general corporate purposes, which may include repayment of our commercial paper and other debt, acquisitions, investments, additions to working capital, capital expenditures and advances to or investments in our subsidiaries. Net proceeds may be temporarily invested before use. Capitalization The following table sets forth our capitalization as of September 30, 2011 on a historical basis and as adjusted to give effect to the sale of the notes in this offering and the application of the net proceeds therefrom as described under “Use of proceeds” in this prospectus supplement. You should read this table in conjunction with “Use of proceeds” in this prospectus supplement and our consolidated financial statements and related notes incorporated by reference in the accompanying prospectus. The as adjusted information may not reflect our cash, short-term debt and capitalization in the future. As of September 30, 2011 Actual As
